 



EXHIBIT 10.1
INVENTORY SALE AGREEMENT
     This Inventory Sale Agreement (this “Agreement”), dated as of December 1,
2006, is by and among WOODRIDGE LABS, INC. (formerly W Lab Acquisition Corp.), a
Delaware corporation (“Seller”), NEXTERA ENTERPRISES, INC., a Delaware
corporation (“Parent”, and together with Seller, the “Seller Parties”), J & S
INVESTMENTS, a California general partnership (“Buyer”), JOCOTT ENTERPRISES,
INC. (formerly Woodridge Labs, Inc.), a California corporation (“Jocott”),
JOSEPH J. MILLIN, an individual (“Millin”) and SCOTT J. WEISS, an individual
(“Weiss” and together with Buyer, Jocott and Millin, the “Buyer Parties”). The
Seller Parties and the Buyer Parties are referred to herein as the “Parties.”
RECITALS
          A. The Parties wish to enter into an agreement for the purchase by
Buyer from Seller of certain inventory for $291,000 on and subject to the terms
set forth herein.
          B. Jocott, Millin and Weiss are each an Affiliate of Buyer.
AGREEMENT
     NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties hereto agree as follows:
     1. Definitions.
     “Affiliate” shall have the meaning set forth in the Securities Exchange Act
of 1934, as amended, and the rules and regulations thereunder.
     “Damages” shall mean any and all costs, losses, taxes, liabilities (whether
direct or indirect, accrued, absolute, contingent, matured, unmatured or other),
commitments, obligations, damages, lawsuits, deficiencies, claims, demands, and
expenses (whether or not arising out of third-party claims), including without
limitation interest, penalties, costs of mitigation, losses in connection with
any environmental law (including without limitation any clean-up or remedial
action), losses resulting from any shutdown or curtailment of operations,
damages to the environment, attorneys’ fees and all amounts paid in
investigation, defense or settlement of any of the foregoing, but excluding in
all events lost profits, lost opportunities, diminution in value, consequential,
punitive, treble or other special damages regardless of the legal theory.
     “Person” shall mean any person or entity, whether an individual, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.
     “Representative” shall mean any officer, director, principal, agent,
employee or other representative.
     2. Sale of Specified Inventory and Permitted Uses. On the date hereof, upon
the terms and subject to the conditions contained herein, Seller shall transfer,
sell, assign and convey to

 



--------------------------------------------------------------------------------



 



Buyer the inventory specified on the Exhibit hereto (the “Specified Inventory”).
The Buyer Parties hereby agree and acknowledge that (a) neither Buyer nor any of
its Affiliates shall transfer, sell, assign, convey or otherwise dispose of the
Specified Inventory to any Person for value in excess of the Purchase Price and
(b) Buyer’s and its Affiliates’ sole permitted uses of the Specified Inventory
are to (i) use such Specified Inventory for the Buyer Parties’ personal
consumption, (ii) destroy such Specified Inventory, (iii) gift such Specified
Inventory to any Person for no consideration or (iv) sell such Specified
Inventory to the extent permitted pursuant to clause (a). The Buyer Parties,
jointly and severally, shall indemnify, save and hold harmless the Seller
Parties and their respective Affiliates and Representatives from and against any
and all Damages incurred in connection with, arising out of, resulting from or
incident to any breach of this Section 2 by any of the Buyer Parties.
     3. Purchase Price. On the date hereof, Buyer shall pay Seller, as
consideration for the sale, transfer, assignment and conveyance of the Specified
Inventory and in full payment therefor, the amount of $291,000 (Two Hundred
Ninety One Thousand Dollars) (the “Purchase Price”) in immediately available
funds.
     4. Exclusions. EACH OF THE BUYER PARTIES ACKNOWLEDGES AND AGREES THAT
(A) NO SELLER PARTY MAKES ANY REPRESENTATION OR WARRANTY WHATSOEVER WITH RESPECT
TO THE SPECIFIED INVENTORY OR ANY OTHER MATTER CONTEMPLATED BY THIS AGREEMENT,
(B) EACH SELLER PARTY EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, WITH RESPECT TO THE SPECIFIED INVENTORY OR ANY OTHER
MATTER CONTEMPLATED BY THIS AGREEMENT OR OTHERWISE, INCLUDING AS TO THE STATE OF
REPAIR OR CONDITION OF THE SPECIFIED INVENTORY, THE FITNESS OF THE SPECIFIED
INVENTORY FOR ANY USE WHATSOEVER, THE CONFORMITY OF THE SPECIFIED INVENTORY TO
ANY DOCUMENTATION OR DESCRIPTION OR THE EXISTENCE OF ANY LATENT OR PATENT
DEFECTS IN ANY OF THE SPECIFIED INVENTORY, AND (C) BUYER IS PURCHASING THE
SPECIFIED INVENTORY “AS IS, WHERE IS” AND “WITH ALL FAULTS” AS OF THE DATE
HEREOF. EACH SELLER PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT WITH
RESPECT TO THE SPECIFIED INVENTORY AND ANY OTHER REPRESENTATIONS OR WARRANTIES
THAT MAY BE IMPLIED OR IMPOSED BY LAW, EQUITY, TRADE, USAGE, COURSE OF DEALING
OR OTHERWISE.
     5. Governing Law. This Agreement shall be construed, interpreted and the
rights of the Parties determined in accordance with the laws of the State of
California (without reference to applicable principles of choice of law).
     6. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed by the exchange of facsimile or electronically transmitted
signatures to identical counterparts with the same effect as if executed on the
same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Inventory Sale
Agreement to be duly executed on their respective behalf, by themselves or their
respective officers thereunto duly authorized, all as of the day and year first
above written.

                  PARENT     SELLER   NEXTERA ENTERPRISES, INC.     WOODRIDGE
LABS, INC.  
 
               
By
  s/ Michael P. Muldowney     By   /s/ Michael P. Muldowney  
 
 
 
       
 
  Name:   Michael P. Muldowney     Name:   Michael P. Muldowney  
Its:
  COO & CFO     Its:   COO & Vice President  

                  BUYER             J & S INVESTMENTS            
 
                /s/ Joseph J. Millin       /s/ Scott J. Weiss              
Joseph Millin, Trustee of       Scott J. Weiss, Trustee of   the Millin Family
Living Trust       the Scott and Debra Weiss Living Trust   Dated November 18,
2002            
 
                JOCOTT             JOCOTT ENTERPRISES, INC.            
 
               
By
  /s/ Scott J. Weiss
 
            Name:   Scott J. Weiss            
Its:
  CFO            
 
                JOSEPH J. MILLIN       SCOTT J. WEISS  
 
                /s/ Joseph J. Millin       /s/ Scott J. Weiss              
Joseph J. Millin       Scott J. Weiss  

3